DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
A. matching balanced current sources in claim 18
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the following reference characters have both been used to designate the same part:
A. 4004 and 4009 have both been used to designate “synchronizer” in Figs. 40a and 40c.  
B. 4007 and 4411 have both been used to designate “synchronizer” in Figs. 44a and 44b.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the following reference character has been used to designate different parts:
A. 4008 has been used to designate both bit lines and discharge in Fig. 41a. 
B. 4209 has been used to designate both synchronizer and a part of the SRAM in Fig. 42a. 
B. 4407 has been used to designate both synchronizer and a part of the ROM in Fig. 44a-44b. 


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
A. 100, 101, 103, 105 in Fig. 1
B. 201, 203, 205, 207, 209 in Fig. 2
C. 303 in Fig. 3
D. 513 in Fig. 5
E. 605 in Fig. 6
F. 700, 701, and 705 in Fig. 7
G. 801, 802 in Fig. 8
H. 900 in Fig. 9
I. 1013 in Fig. 10
J. 1106 in Fig. 11
K. 1200, 1201, 1205, and 1209 in Fig. 12
M. 1603, 1605 in Fig. 16
N. 2207, 2209 in Fig. 22
O. 2303, 2307 in Fig. 23
P. 2403, 2407 in Fig. 24
Q. 2501, 2503, 2507 in Fig. 25
R. 2601, 2603, 2607, 2609 in Fig. 26a
S. 2701, 2707, 2709 in Fig. 27a
T. 2801, 2803, 2807, 2809 in Fig. 28
U. 2901, 2905, 2807, 2809 in Fig. 29
V. 3001, 3003, 3007, 3009 in Fig. 30
W. 3101, 3103, 3105, 3106, 3107, 3111, 3113 in Figs. 31a-31d
X. 3201, 3203, 3205, 3207 in Fig. 32a-32d
Y. 3301, 3303 in Fig. 33a
Z. 3401, 3403, 3405, 3407, 3408, 3409 in Fig. 34a-34d
AA. 3501, 3507, 3509, 3511, 3513 in Fig. 35a
AB. 3601, 3603, 3604, 3607, 3609 in Fig. 36
AC. 3701, 3702, 3703, 3704, 3705, 3711 In Fig. 37a
AD. 3801, 3803, 3804, 3805, 3807, 3809 In Fig. 38a
AE. 39, 3901, 3903, 3905, 3907 in Fig. 39a
AF. 4001, 4003, 4004, 4007, 4008, 4009, 4010, 4011, 4013 in Fig. 40a-40c
AG. 4001, 4003, 4007, 4008, 4009 in Fig. 41a
AH. 4201, 4203, 4207, 4208, 4209, 4211, 4213 in Fig. 42a
AI. 4301, 4304, 4305, 4307, 4308, 4311, 4313, 4315, 4317 in Fig. 43a
AJ. 4406, 4407, 4408, 4409, 4411, 4413 in Figs. 44a-44b
AK. 4501, 4503, 4505, 4507, 4509, 4511, 4520 in Fig. 45a-45b
AL. 4605, 4607, 4609, 4611, 4613, 4615, 4630, 4640 in Fig. 46a-46d
AM. 4801, 4805, 4811, 4817 in Fig. 48a
AN. 4901, 4903, 4904, 4907, 4909, 4911, 4915, 4917 in Fig. 49a
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following:
A. Paragraph [0058] contains multiple instances of “Error! Reference source not found”. Further, [0062] should read [0058] instead as paragraph [0058] is being amended on the amendments submitted 07/14/2021.
Appropriate correction is required.
The specification is objected to under 37 C.F.R. 1.74, which requires the detailed description to refer to the different parts of the figures by use of reference letters or reference numerals. Implicit in this rule is that the detailed description correctly reference the figures. In this application the figures and detailed description are inconsistent as explained below.
A. Line 10 of paragraph [0065] mentions Fig. 3a, however, there is no Fig. 3a.
B. In paragraph [0091] line 1, “FIG. 2” should read “FIG. 12” instead.
C. In paragraph [0298] line 7 “(TDC) 4819” should read “(TDC) 4817” instead.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
A. one or more electrical elements in claims 3 and 5
Claim Objections
Claims 1-20 are objected to because of the following informalities:
A. Claim 1 recites “the time modulated signal” in lines 6 and 7. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests using the same claim terminologies for proper antecedent basis. For purposes of examination, this is interpreted as the signal proportional to the digital input and modulated in time-domain output by the digital-to-time converter. Claims 2-11 inherit the same deficiency as claim 1 by reason of dependence.
B. Claim 1 recites the term “its weighted output signal” in line 9. Examiner suggests spelling out what its is referring to instead for better clarity. Claims 12 and 19 recite similar limitations and are objected to for the same reason. Claims 2-11 inherit the same deficiency as claim 1 by reason of dependence. Claims 13-18 inherit the same deficiency as claim 12 by reason of dependence. Claim 20 inherit the same deficiency as claim 19 by reason of dependence. For purposes of examination, this is interpreted as the weighted output signal of the memory.
C. In claim 9 at lines 1-2, “a two step operation” should read “a two-step operation” instead.
D. In claim 11 at lines 2-3 “a stop of time measurement” should read “the stop of time measurement” instead.
E. In claim 14 at lines 3-4 “a comparator configures to trigger a time-to-digital converter” should read “a comparator configured to trigger the time-to-digital converter” instead.
F. In claim 16 at line 2, “SRAM” and “ROM” should be spelled out at least once for clarity of the meaning of both the acronyms.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
A. one or more electrical elements in claim 3
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A. one or more electrical elements in claim 3: paragraph [0056] the one or more electrical elements are the memory elements that stores the network weights of the crossbar network.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13 recites “wherein the digital-to-time converter and the time-to-digital converters are configured to be synchronized to cancel out a clock reference variation in the weighted output signal”. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated (MPEP 2163.03 V). In this case, this limitation lacks written description support because the specification fails to sufficiently described how the digital-to-time converter and the time-to-digital converters are configured to be synchronized to cancel out a clock reference variation in the weighted output signal. 
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9-11, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the ratiometric discharge path” in line 1. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 6 is interpreted to depend on claim 5 which provides proper antecedent basis for the ratiometric discharge path.
Claim 9 recites “wherein the circuit is configured to execute a two-step operation including a first accumulation step including an initial condition for a second step reference discharge phase. These limitations are unclear because they merely state  functions (execute a two-step operation including a first accumulation step including an initial condition for a second step reference discharge phase) that are not performed by any structure recited in the claim. It is unclear whether the recited functions follow from the structure recited in the claim, i.e., the digital-to-time converter, the memory, and the output interface, so it is unclear whether the functions require some other structure or is simply a result of operating the system in a certain manner. For purposes of examination, the two-step operation including a first accumulation step including an initial condition for a second step reference discharge phase is interpreted to be performed by additional structures. Claim 10 recites “wherein the circuit is configured to trigger a start of time measurement by the time-to-digital converter”. Claim 11 recites “wherein the circuit is configured to trigger a stop of a time measurement by the time-to-digital converter in response to a comparator”. Claims 10-11 are rejected for the same reason as claim 9 with respect to reciting functional limitations that are not performed by any structure recited in the claim. For purposes of examination, the trigger to start or stop the time measurement by the time-to-digital converter in claims 10 and 11 respectively is in response to a specific circuit arrangement.
Claim 18 recites “ratiometric discharge path with matching balanced current sources to discharge an accumulated charge”. It is unclear what the term “matching balanced current sources” means, therefore, it is unclear what the term is intended to cover. Paragraph [0057] lines 24-25 discloses that the discharge phase should be carried out by utilizing matching balanced current sources for ratiometric operation with respect to Fig. 42, however, the specification does not disclose what structure or structures in Fig. 42 comprises the “matching balanced current sources”. See also MPEP 2173.06 II for not applying prior art rejection due to a great deal of uncertainty as to the proper interpretation of the limitation.
Claim 20 recites “a ratiometric discharge path with same type conductance”. This limitation is unclear because it is unclear what the recitation of the terms “same” and “type” are intended to cover (MPEP 2173.05b(III)). See also MPEP 2173.06 II for not applying prior art rejection due to a great deal of uncertainty as to the proper interpretation of the limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8, 12, 14, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (NPL – “TIMELY: Pushing Data Movements and Interfaces in PIM Accelerators Towards Local and in Time Domain”), hereinafter Li.
Claim 19 would be addressed first followed by claims 12, 14, and 16 followed by claims 1, and 3-8.
Regarding claim 19, Li teaches a circuit configured to compute matrix multiply-and-add calculations, comprising:
	a digital-to-time converter configured to receive a digital input and output a signal
proportional to the digital input and modulated in time domain associated with a reference time (Li page 6 section IV.C first paragraph “TIMELY performs dot products with time-domain inputs
from the DTCs and converts time-domain dot product results into digital signals via TDCs”; page 6 right col second full paragraph “We adopt 8-bit DTCs/TDCs for TIMELY based on the measurement-validated designs in [41], [52]. The input/output characteristics of a 8-bit DTC is shown in Fig. 6 (f), where digital signals of “1111111” and “00000000” correspond to the time-domain analog signals with the maximum
and minimum delays, respectively, and the dynamic range of the time-domain analog signals are 256xTdel with Tdel being the unit delay”; page 3 section II.C first paragraph “As shown in Fig. 3 (b), DTCs/TDCs can perform the conversion between an analog time signal and the corresponding digital signal … One digital signal (e.g. Dx in Fig. 3 (b)) can be represented as a time delay with a fixed high/low voltage (corresponding to 1/0) in the time domain (e.g. Tx in Fig. 3 (b))”;  Fig. 5(b) and 6(a) digital-to-time converter – DTCs; digital input – digital input to the DTC; signal proportional to the digital input and modulated in time domain – time-domain analog signal output of the DTCs; reference time – Tdel/unit delay);
a memory including a crossbar network, wherein the memory is configured to receive
a time modulated signal from the digital-to-time converter and output a weighted signal scaled to
network weights of the crossbar network and the time modulated input signal, wherein the network
weights are adjusted in response to non-volatile memory (NVM) configured to be programmable
weights (page 2 right col section II.B “ReRAM is a type of nonvolatile memory storing data
through resistance modulation”; page 6 left col section IV.C “TIMELY performs dot products with time-domain inputs from the DTCs … First, let us consider Psums in one ReRAM crossbar array. Take the first column of the ReRAM crossbar array in Fig. 6 (e) as an example. A total of B time-domain
inputs Ti (i = 1, 2, …, B) are applied to their corresponding ReRAM bit cells with resistance values of R1i (i.e. corresponding to weights) to generate a Psum current (i.e. Ti-controlled current) based on the Kirchoff’s Law” Figs. 5-6; a memory including a crossbar network – ReRAM crossbar arrays; weighted signal – Psum current; network weights - resistance values of R1i (i.e. corresponding to weights)); and
an output interface in communication with the crossbar network and configured to
receive its weighted output signal and output a digital value proportional to at least the reference
time using a time-to-digital converter (Fig. 3, 5-6 and page 6 section IV.C first paragraph “TIMELY performs dot products with time-domain inputs from the DTCs and converts time-domain dot product results into digital signals via TDCs; Fig. 2 shows the Tdel is the unit delay for both DTC and TDC; output interface/time-to-digital converter – TDCs).

Regarding claim 12, Li teaches a circuit configured to compute matrix multiply-and-add calculations, comprising:
	a digital-to-time converter configured to receive a digital input and output a signal proportional to the digital input and modulated in time domain associated with a reference time (Li page 6 section IV.C first paragraph “TIMELY performs dot products with time-domain inputs
from the DTCs and converts time-domain dot product results into digital signals via TDCs”; page 6 right col second full paragraph “We adopt 8-bit DTCs/TDCs for TIMELY based on the measurement-validated designs in [41], [52]. The input/output characteristics of a 8-bit DTC is shown in Fig. 6 (f), where digital signals of “1111111” and “00000000” correspond to the time-domain analog signals with the maximum
and minimum delays, respectively, and the dynamic range of the time-domain analog signals are 256xTdel with Tdel being the unit delay”; page 3 section II.C first paragraph “As shown in Fig. 3 (b), DTCs/TDCs can perform the conversion between an analog time signal and the corresponding digital signal … One digital signal (e.g. Dx in Fig. 3 (b)) can be represented as a time delay with a fixed high/low voltage (corresponding to 1/0) in the time domain (e.g. Tx in Fig. 3 (b))”;  Fig. 5(b) and 6(a) digital-to-time converter – DTCs; digital input – digital input to the DTC; signal proportional to the digital input and modulated in time domain – time-domain analog signal output of the DTCs; reference time – Tdel/unit delay);
a memory including a crossbar network, wherein the memory is configured to receive
a time modulated signal from the digital-to-time converter and output a weighted signal scaled to
network weights of the crossbar network and the time modulated input signal, wherein the network
weights are located on one or more bit lines or word lines of the crossbar network (page 2 right col section II.B “ReRAM is a type of nonvolatile memory storing data through resistance modulation”; page 6 left col section IV.C “TIMELY performs dot products with time-domain inputs from the DTCs … First, let us consider Psums in one ReRAM crossbar array. Take the first column of the ReRAM crossbar array in Fig. 6 (e) as an example. A total of B time-domain inputs Ti (i = 1, 2, …, B) are applied to their corresponding ReRAM bit cells with resistance values of R1i (i.e. corresponding to weights) to generate a Psum current (i.e. Ti-controlled current) based on the Kirchoff’s Law” Figs. 5-6; a memory including a crossbar network – ReRAM crossbar arrays; weighted signal – Psum current; network weights - resistance values of R1i (i.e. corresponding to weights); on one or more bit lines or word lines – one or more vertical or horizontal lines in Fig. 6(e)); and
an output interface in communication with the crossbar network and configured to
receive its weighted output signal and output a digital value proportional to at least the reference
time using a time-to-digital converter (Fig. 3, 5-6 and page 6 section IV.C first paragraph “TIMELY performs dot products with time-domain inputs from the DTCs and converts time-domain dot product results into digital signals via TDCs; Fig. 2 shows the Tdel is the unit delay for both DTC and TDC; output interface/time-to-digital converter – TDCs).

	Regarding claim 14, Li teaches all the limitations of claim 12 as stated above. Further, Li teaches wherein the circuit is configured to include a ratiometric discharge path configured to drain a charge to a reference voltage or via a reference current or a reference charge redistribution circuit and a comparator configured to trigger the time-to-digital converter (Fig. 6(e) shows a discharge path of the Vo1 to ground through a switch controlled by a reset signal φ; charge – charge of the capacitor; reference voltage – ground; comparator- comparators; page 5 section IV.A second paragraph “The calculated Psums at the same column of all crossbars in the vertical direction are aggregated in the I-adders, and converted into a voltage signal and then an analog time signal by a charging unit and comparator block (see 5 in Fig. 6 (a)) before being converted into a digital signal via a TDC”).

	Regarding claim 16, Li teaches all the limitations of claim 12 as stated above. Further, Li teaches wherein the network weights include one or more SRAM or one or more ROM memory elements or a combination SRAM and ROM or one or more Flash memory elements or one or more resistive memory elements (Fig. 6 shows the network weight R1,I are stored in corresponding ReRAM bit cells where one or more resistive memory elements - ReRAM bit cells; abstract (ReRAM) is a Resistive-random-access-memory).

Regarding claim 1, Li teaches a circuit configured to compute matrix multiply-and-add calculations, comprising:
	a digital-to-time converter configured to receive a digital input and output a signal
proportional to the digital input and modulated in time-domain associated with a reference time (Li page 6 section IV.C first paragraph “TIMELY performs dot products with time-domain inputs
from the DTCs and converts time-domain dot product results into digital signals via TDCs”; page 6 right col second full paragraph “We adopt 8-bit DTCs/TDCs for TIMELY based on the measurement-validated designs in [41], [52]. The input/output characteristics of a 8-bit DTC is shown in Fig. 6 (f), where digital signals of “1111111” and “00000000” correspond to the time-domain analog signals with the maximum
and minimum delays, respectively, and the dynamic range of the time-domain analog signals are 256xTdel with Tdel being the unit delay”; page 3 section II.C first paragraph “As shown in Fig. 3 (b), DTCs/TDCs can perform the conversion between an analog time signal and the corresponding digital signal … One digital signal (e.g. Dx in Fig. 3 (b)) can be represented as a time delay with a fixed high/low voltage (corresponding to 1/0) in the time domain (e.g. Tx in Fig. 3 (b))”;  Fig. 5(b) and 6(a) digital-to-time converter – DTCs; digital input – digital input to the DTC; signal proportional to the digital input and modulated in time domain – time-domain analog signal output of the DTCs; reference time – Tdel/unit delay);
a memory including a crossbar network, wherein the memory is configured to receive
the time modulated signal from the digital-to-time converter and output a weighted signal scaled in
response to network weights of the crossbar network and the time modulated signal (page 2 right col section II.B “ReRAM is a type of nonvolatile memory storing data through resistance modulation”; page 6 left col section IV.C “TIMELY performs dot products with time-domain inputs from the DTCs … First, let us consider Psums in one ReRAM crossbar array. Take the first column of the ReRAM crossbar array in Fig. 6 (e) as an example. A total of B time-domain inputs Ti (i = 1, 2, …, B) are applied to their corresponding ReRAM bit cells with resistance values of R1i (i.e. corresponding to weights) to generate a Psum current (i.e. Ti-controlled current) based on the Kirchoff’s Law” Figs. 5-6; a memory including a crossbar network – ReRAM crossbar arrays; weighted signal – Psum current; network weights - resistance values of R1i (i.e. corresponding to weights)); and
an output interface in communication with the crossbar network and configured to
receive its weighted output signal and output a digital value proportional to at least the reference
time using a time-to-digital converter (Fig. 3, 5-6 and page 6 section IV.C first paragraph “TIMELY performs dot products with time-domain inputs from the DTCs and converts time-domain dot product results into digital signals via TDCs; Fig. 2 shows the Tdel is the unit delay for both DTC and TDC; output interface/time-to-digital converter – TDCs).

Regarding claim 3, Li teaches all the limitations of claim 1 as stated above. Further, Li teaches wherein the network weights include one or more electrical elements configured to scale the signal proportional to the digital input and modulated in time domain (Fig. 6 and section II.B “ReRAM is a type of nonvolatile memory storing data through resistance modulation … Analog multiplication can be performed in ReRAM cells (see Fig. 3 (a)), with the biased voltages serving as inputs, ReRAM cells’ conductance as weights, and resulting currents as outputs” where one or more electrical elements – ReRam cells; page 6 section IV.C second paragraph).

Regarding claim 4, Li teaches all the limitations of claim 1 as stated above. Further, Li teaches wherein the circuit includes an integrator for accumulation of the weighted signal scaled in response to weights of the crossbar network and the time modulated input signal (Fig. 6 and page 6 section IV.C second paragraph “The Psum currents at the same column of all NCB crossbars in the vertical direction are aggregated in the I-adder [2] (see 3 in Fig. 6 (a)), and then are converted into a voltage Vo1 by charging a capacitor (e.g. Cc in Fig. 6(e))” where integrator – I-adders and/or capacitors).

Regarding claim 5, Li teaches all the limitations of claim 1 as stated above. Further, Li teaches wherein the circuit includes a ratiometric discharge path that includes one or more electrical elements whose values are proportional to electrical weight elements in the crossbar network (Fig. 6(e) shows a discharge path of the Vo1 to ground through a switch controlled by a reset signal φ where the switch and the capacitor corresponds to the one or more electrical elements. The value Vo1 is proportional to the weights in the ReRAM cells since Vo1 is based on Io1 and Io1 is a summation of the currents per column based on weights in the ReRAM cells).

	Regarding claim 6, Li teaches all the limitations of claim 5 as stated above. Further, Li teaches wherein the ratiometric discharge path has an electrical connection to an integrator output (Fig. 6 and page 6 section IV.C second paragraph “The Psum currents at the same column of all NCB crossbars in the vertical direction are aggregated in the I-adder [2] (see 3 in Fig. 6 (a)), and then are converted into a voltage Vo1 by charging a capacitor (e.g. Cc in Fig. 6(e))” where integrator output– Io1 output by the I-adder and/or Vo1 output by the capacitor; Fig. 6(e) shows the discharge path has an electrical connection to the Io1/Vo1).
	
Regarding claim 7, Li teaches all the limitations of claim 1 as stated above. Further, Li teaches wherein the circuit includes a comparator that has an electrical connection to an integrator output (Fig. 6 comparator – comparators; integrator output– Io1 output by the I-adder and/or Vo1 output by the capacitor; Fig. 6(e) shows the comparator has an electrical connection to the Io1/Vo1).

Regarding claim 8, Li teaches all the limitations of claim 1 as stated above. Further, Li teaches wherein the circuit includes a comparator output configured to drive the time-to-digital converter (Fig. 6 comparator output– comparator output connecting to the TDCs; page 5 section IV.A second paragraph “The calculated Psums at the same column of all crossbars in the vertical direction are aggregated in the I-adders, and converted into a voltage signal and then an analog time signal by a charging unit and comparator block (see 5 in Fig. 6 (a)) before being converted into a digital signal via a TDC”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Fujinami (US-PGPUB 2022/0236952 A1).
Regarding claim 2, Li teaches all the limitations of claim 1 as stated above. Further, Li teaches wherein the circuit includes  the digital-to-time converter and the time-to-digital converter (Figs. 5-6).
Li does not explicitly teach wherein the circuit includes a reference clock associated with the digital-to-time converter and the time-to-digital converter.
	However, on the same field of endeavor, Fujinami discloses a circuit for performing multiply-accumulate (MAC) comprising of a digital-to-time converter (DTC) 36, a time-to-digital converter (TDC) 40, and a clock/timer 41 associated with the DTC and the TDC (Fujinami Fig. 23 and paragraph [0549] “The timer 41 supplies time (timing) information to the control unit 42. The timer 41 also supplies a time that is a reference to a clock in the D/A converter (DTC: digital-to-time converter) 36 and a clock in the A/D converter (TDC: time-to-digital converter) 40” where timer 41 corresponds to the reference clock).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Li in view of Fujinami and configure the circuit of Li to include a clock for supplying a reference clock to the DTCs and the TDCs. Both Li and Fujinami are related to a MAC circuit that utilizes DTCs and TDCs for input and output interfaces, therefore, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See MPEP 2141.III(A). The predictable result is a MAC circuit that includes a reference clock associated with the DTCs and TDCs that can be used for converting the digital signals to time-domain signals using the DTCS and converting time-domain signals to digital signals using the TDCs. For example, using a clock cycle generated by the reference clock as the unit delay Tdel used by the DTCs and TDCs.
	Therefore, the combination of Li as modified in view of Fujinami teaches wherein the circuit includes a reference clock associated with the digital-to-time converter and the time-to-digital converter.
Claims 9-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Kim et al. (US-PGPUB 2021/0064367 A1), hereinafter Kim.
Regarding claim 9, Li teaches all the limitations of claim 1 as stated above. 
	Li does not explicitly teach wherein the circuit is configured to execute a two-step operation including a first accumulation step including an initial condition for a second step reference discharge phase.
	However, on the same field of endeavor, Kim discloses a MAC circuit using a memory array and a time-to-digital converter (TDC) wherein the circuit is configured to execute a two-step operation including a first accumulation step including an initial condition for a second step reference discharge phase (Kim Fig. 11 and paragraphs [0124-0128] first accumulation step including an initial condition – step 1121 fully charging the capacitor; second step reference discharge phase – step 1124 applying a reset voltage to discharge the capacitor).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Li using Kim and configure system of Li to execute a two-step operation including a first step fully charging the capacitors in each column as an initial condition and a second step of discharging the capacitors. 
	The motivation to do so is to reuse power that could have been wasted as a simple discharge by
alternately performing charging and discharging, thereby minimizing power leakage (Kim paragraph [0131]).
	Therefore, the combination of Li as modified in view of Kim teaches wherein the circuit is configured to execute a two-step operation including a first accumulation step including an initial condition for a second step reference discharge phase.

Regarding claim 10, Li teaches all the limitations of claim 1 as stated above. 
	Li does not explicitly teach wherein the circuit is configured to trigger a start of time measurement by the time-to-digital converter, wherein the start of time measurement is synchronized with a start of ratiometric discharge operation.
	However, on the same field of endeavor, Kim discloses a MAC circuit using a memory array and a time-to-digital converter (TDC) wherein the circuit configured to trigger a start of time measurement by the time-to-digital converter, wherein the start of time measurement is synchronized with a start of ratiometric discharge operation (Kim Fig. 11 step 1124-1126 and paragraphs [0126-0128] start of time measurement – when the reset voltage is applied; “In operation 1125, the single global counter of the MAC circuit may count a discharging time. When the reset voltage is transferred through the on-state resistor as described above in operation 1124, the electric charge in the capacitor C may be discharged therefrom”; Figs. 4-5 shows the global counter 441 is part of the TDC; Fig. 12 ratiometric discharge phase – discharging to Vref2 in 1222 and 1224).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Li using Kim and configure the circuit to trigger a start of time measurement by the TDC, wherein the start of time measurement is synchronized with a start of a discharge operation of the capacitors. Both Li and Kim are related to performing MAC operations using a memory array and a TDC, therefore, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See MPEP 2141.IIIA. The predictable result is a MAC circuit that uses the discharging times of the capacitor when performing time-to-digital conversion (Kim paragraph [0129]).
	Therefore, the combination of Li as modified in view of Kim teaches wherein the circuit is configured to trigger a start of time measurement by the time-to-digital converter, wherein the start of time measurement is synchronized with a start of ratiometric discharge operation.

Regarding claim 11, Li teaches all the limitations of claim 1 as stated above. 
	Li does not explicitly teach wherein the circuit is configured to trigger a stop of a time measurement by the time-to-digital converter in response to a comparator, wherein a stop of time measurement is synchronized to an end of a ratiometric discharge phase.
	However, on the same field of endeavor, Kim discloses a MAC circuit using a memory array and a time-to-digital converter (TDC) wherein the circuit is configured to trigger a stop of a
time measurement by the time-to-digital converter in response to a comparator, wherein a stop of
time measurement is synchronized to an end of a ratiometric discharge phase (Kim Fig. 11 step 1124-1126 and paragraph [0126-0128] stop of time measurement – when the target voltage is less than Vref2; “In operation 1126, the comparator may compare the target voltage to a second reference voltage Vref2· The comparator may output a comparison result in response to the target voltage according to the electric charge in the capacitor being less than the second reference voltage Vref2 while the electric charge is discharged from the capacitor C by the reset voltage”; Fig. 12 ratiometric discharge phase – discharging to Vref2 in 1222 and 1224).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Li using Kim and configure the circuit to trigger a stop of a
time measurement by the TDC in response to the comparator, wherein the stop of time measurement is synchronized to an end of a ratiometric discharge phase. Both Li and Kim are related to performing MAC operations using a memory array and a TDC, therefore, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See MPEP 2141.IIIA. The predictable result is a MAC circuit that uses the discharging times of the capacitor when performing time-to-digital conversion (Kim paragraph [0129]).
	Therefore, the combination of Li as modified in view of Kim teaches wherein the circuit is configured to trigger a stop of a time measurement by the time-to-digital converter in response to a comparator, wherein a stop of time measurement is synchronized to an end of a ratiometric discharge phase.

Regarding claim 15, Li teaches all the limitations of claim 12 as stated above. Further, Li teaches wherein the circuit includes a comparator arranged to trigger the time-to-digital converter (Li Fig. 6 comparator – comparators; page 5 section IV.A second paragraph “The calculated Psums at the same column of all crossbars in the vertical direction are aggregated in the I-adders, and converted into a voltage signal and then an analog time signal by a charging unit and comparator block (see 5 in Fig. 6 (a)) before being converted into a digital signal via a TDC”).
Li does not explicitly teach is comparator is arranged to trigger the time-to-digital converter synchronous to accumulation and discharge operations of the crossbar network.
However, on the same field of endeavor, Kim discloses a MAC circuit using a memory array, a comparator, and a time-to-digital converter (TDC), wherein the comparator is arranged to trigger the time-to-digital converter synchronous to accumulation and discharge operations of the crossbar network (Kim Figs. 1, 9, 11 and paragraphs [0122-0123, 0128-0129]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Li using Kim and use the comparator output to trigger the stop time for the counter when performing time-to-digital conversion in relation to the accumulation/charging and discharging operation of the crossbar array. Both Li and Kim are related to a MAC circuit that includes circuit using a memory array, a comparator, and a time-to-digital converter (TDC). Furthermore, Li discloses using the comparator output as input to the TDC while Kim discloses using the comparator output to trigger the TDC. Therefore, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See MPEP 2141.IIIA. The predictable result is a MAC circuit that uses the comparator output to trigger the time-to-digital converter synchronous to accumulation and discharge operations of the crossbar network.
Therefore, the combination of Li as modified in view of Kim teaches wherein the circuit includes a comparator arranged to trigger the time-to-digital converter synchronous to accumulation and discharge operations of the crossbar network.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Srivastava et al. (US-PGPUB 2021/0240442 A1), hereinafter Srivastava.
Regarding claim 17, Li teaches all the limitations of claim 12 as stated above.
Li does not explicitly teach wherein the network weights include transistors and unit cell capacitor elements for accumulating weighted charge proportional to a number of input pulses and a ratiometric discharge path using the same unit cell capacitors to discharge the accumulated charge.
However, on the same field of endeavor, Srivastava discloses a memory cell for in memory computation that include transistors and a capacitor for accumulating charge proportional to an input bit and a discharge path to discharge the accumulated charge (Srivastava Fig. 1 and paragraphs [0021-0025] transistors – transistors P1-P2 and M1-M3; unit cell capacitor elements – capacitor C; ratiometric discharge path – cell arrangement for resetting the capacitor C during the reset phase).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Li using Srivastava and configure the circuit of Li to use the memory cell of Srivastava for storing the weights. In other words, replacing the ReRAM cells of Li using the memory cells of Srivastava. Both Li and Srivastava are related to performing in-memory computation and one of ordinary skill in the art could have substituted the ReRAM cell of Li for the memory cells of Srivastava, and the results of the substitution would have been predictable. See MPEP 2141.IIIB. The predictable result is a crossbar array for storing for storing weights and for performing calculation using the stored weights and the time-domain encoded inputs applied to the crossbar.
Therefore, the combination of Li as modified in view of Srivastava teaches wherein the network weights include transistors and unit cell capacitor elements for accumulating weighted charge proportional to a number of input pulses and a ratiometric discharge path using the same unit cell capacitors to discharge the accumulated charge.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gopal et al. (NPL – “A Spatial Multi-Bit Sub-1-V Time-Domain Matrix Multiplier Interface for Approximate Computing in 65-nm CMOS”) and Sahay et al. (NPL – “A 2T-1R Cell Array with High Dynamic Range for Mismatch-Robust and Efficient Neurocomputing”) are related to performing matrix multiply-and-accumulation (MAC) computation in the time-domain which includes converting digital input signals into time-domain signals using a digital-to-time converters (DTC) and converting output of the MAC operations into digital outputs using a time-to-digital converter (TDC). Gopal is cited in the IDS submitted 03/18/2021.
	Lee et al. (US-PGPUB 2021/ 0366542 A1) and Kumar et al. (US-PGPUB 20190042160 A1) are
related to a device for performing MAC operations comprising a memory array and a time-to-digital converter (TDC).
	Khaddam-Aljameh et al. (US-PGPUB 2020/0279012 A1) related to a device for performing matrix-vector multiplication comprising of a resistive crossbar array and a time-based current analog-to-digital converter charge quantizer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767




/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182